DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saneto (JP 2008-150240) in view of Ohkoshi et al. (US 20100171066; Hereafter “Ohkoshi ‘066”) and Ohkoshi et al. (US 20160164187; Hereafter “Ohkoshi ‘187”).
Saneto discloses TiO2-x particles used as an EM shielding agent in composite films.  Concerning claims 1 and 3, Saneto discloses the TiO2-x particles, wherein x is from 0.05 to 0.8 are dispersed in a thermosetting polymer binder to form a coating composition, wherein the coating composition is disposed onto a substrate (para. 0008-0022 and 0033; abstract).  Examiner notes that black titanium oxide is considered in the instant application to be a titanium suboxide and as such, the disclosure of the TiO2-x material would meet the limitations. Concerning claim 4, Saneto discloses the thermosetting resin includes phenolics and the like (para. 0022).  However, Saneto is silent to the claimed MTC-substituted ε-Fe2O3
Ohkoshi ‘066 discloses magnetic material having the claimed MTC-substituted ε-Fe2O3 structure, wherein the material allows for heat stability and flexibility in material design for use in radio wave absorbers (Examples 10-20, Tables 1-4; para. 0024).  Ohkoshi ‘187 discloses M-substituted ε-Fe2O3 materials, wherein M can be a plurality of metals, including those claimed that can be used with metal oxide particles including titanium dioxide with other metal oxide dielectric materials, in order to adjust the relative permittivity of the absorbing film.  As such, it would have been obvious to one of ordinary skill in the art to add the claimed MTC-substituted ε-Fe2O3 particles and other metal oxide particles to the composition of Saneto, in order to provide a coating that has heat stability, flexibility in material design, and for adjusting the relative permittivity of the resulting film.

Allowable Subject Matter
Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner notes that the prior art is silent to the specifically claimed black titanium compounds of claim 2 in combination with the specifically claimed MTC ε-Fe2O3.  Claims 7-10 are objected as being dependent on claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (JP H11-289188) and Raffy (WO 2015/145084 and corresponding US20170247524.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783